DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/15/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Pat. No. 7832549 to Honeycutt.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7832549 to Honeycutt.
With respect to claims 1 and 14, Honeycutt teaches a supply device for feeding of goods to be transported to a conveyor device, comprising: 
at least one conveyor belt (see numeral 12 in Fig. 1 and col. 3, line 24) that extends around two deflection pulleys (see numerals 16, 18 in Fig. 7 and col. 4, line 10) of the supply device, 
the at least one conveyor belt (12) has an inner side with a guide strip (see numeral 60 in Figs. 1 and 3 and col. 4, line 28) approximately arranged along a feed direction (see arrow 30 in Fig.1 and col. 3, line 37), and 
a bed (50) having a guide groove (19) receiving the guide strip (60) for guiding the at least one conveyor belt (12) between the two deflection pulleys (16, 18), wherein: 
the bed (see numeral 50 in Fig. 3 and col. 4, line 16) comprises a base table (52) and 
at least one guiding device (see numeral 62 in Fig. 3 and col. 4, line 36) attached to the base table (see numeral 52 in Fig. 1 and col. 4, line 20), 
the guide groove (see numeral 44 in Fig. 8 col. 4, line 37) is formed at least partially by the at least one guiding device (see numeral 72 Fig. 7 and col. 5, line 9), and 
the at least one guiding device (72) is an essentially U-shaped profile element (when viewed from a top planar view the guiding device 72 has a U-shape).

Allowable Subject Matter
Claims 2-5, 7-13 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651